              Case 5:19-cv-01230 Document 1 Filed 10/16/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                   :
Willie Copeland,                                   :
                                                     Civil Action No.: 5:19-cv-1230
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
IQ Data International, Inc./ Rent Collect          :
                                                     COMPLAINT
Global,                                            :
                                                   :
                        Defendant.                 :
                                                   :

                For this Complaint, the Plaintiff, Willie Copeland, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Willie Copeland (“Plaintiff”), is an adult individual residing in San

Antonio, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        4.      The Defendant, IQ Data International, Inc./ Rent Collect Global (“IQ Data”), is a

Washington business entity located in Everett, Washington 98213-8568, operating as a collection

agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
                Case 5:19-cv-01230 Document 1 Filed 10/16/19 Page 2 of 4



                      ALLEGATIONS APPLICABLE TO ALL COUNTS

A.        The Debt

          5.     The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

          6.     The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

          7.     The Debt was purchased, assigned or transferred to IQ Data for collection, or IQ

Data was employed by the Creditor to collect the Debt.

          8.     The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.        IQ Data Engages in Harassment and Abusive Tactics

          9.     On or about August 29, 2019, IQ Data called Plaintiff in an attempt to collect the

Debt.

          10.    Plaintiff agreed to pay the Debt in full in two installment payments of $638.95.

          11.    Plaintiff provided IQ Data with his bank account information and authorized an

automated withdrawal.

          12.    On August 29, 2019, IQ Data withdrew $638.95 from Plaintiff’s account as

agreed.

          13.    However, the next day, IQ Data withdrew another $638.95 from Plaintiff’s

account, without Plaintiff authorization.

          14.    Plaintiff called IQ Data and demanded a refund.

          15.    IQ Data refused to return funds to Plaintiff.



                                                   2
             Case 5:19-cv-01230 Document 1 Filed 10/16/19 Page 3 of 4



C.     Plaintiff Suffered Actual Damages

       16.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

       17.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.


                                            COUNT I

                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       18.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       19.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       20.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       21.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       22.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       23.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       24.     The Plaintiff is entitled to damages as a result of Defendant’s violations.




                                                 3
             Case 5:19-cv-01230 Document 1 Filed 10/16/19 Page 4 of 4



                                  PRAYER FOR RELIEF

              WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                 1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                 2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                    against the Defendant;

                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                    § 1692k(a)(3) against the Defendant;

                 4. Actual damages from the Defendant for the all damages including emotional

                    distress suffered as a result of the intentional, reckless, and/or negligent

                    FDCPA violations and intentional, reckless, and/or negligent invasions of

                    privacy in an amount to be determined at trial for the Plaintiff;

                 5. Punitive damages; and

                 6. Such other and further relief as may be just and proper.


                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: October 16, 2019

                                             Respectfully submitted,

                                             By: __/s/ Sergei Lemberg_________

                                             Sergei Lemberg, Attorney-in-Charge
                                             Connecticut Bar No. 425027
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: slemberg@lemberglaw.com
                                             Attorneys for Plaintiff

                                                4
